Action by the husband for an absolute divorce, and a counterclaim by the wife for a separation. Judgment dismissing the complaint and granting judgment on defendant’s counterclaim, reversed on the law and the facts, without costs, and a new trial granted. The findings in the plaintiff’s cause of action and as to the counterclaim of the defendant are against the weight of the evidence. For the purpose of a new trial all findings are reversed and conclusions disapproved. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.